Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 11, 2021                                                                                  Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  161529(30)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 161529
  v                                                                COA: 352569
                                                                   Wayne CC: 02-000893-FC
  JOHN ANTONIO POOLE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of Charles Selby to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on August 9, 2021, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 11, 2021

                                                                              Clerk